Exhibit 10.1


EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (the “Agreement”), dated as of October 28, 2016 (the
“Effective Date”), is by and among United Natural Foods, Inc., a Delaware
corporation (the “Company”) and Steven L. Spinner (the “Employee”).
W I T N E S S E T H:
WHEREAS, the Company desires to continue to retain Employee to act as its
President and Chief Executive Officer and upon election by the Company’s Board
of Directors to act as its Chairman, upon the terms and conditions contained in
this Agreement; and
WHEREAS, Employee desires to serve in such capacities, upon the terms and
conditions contained in the Agreement.
NOW, THEREFORE, in consideration of the foregoing recitals, the mutual promises
and covenants set forth below and other good and valuable consideration, the
receipt of which is hereby acknowledged, the Company and the Employee do hereby
agree as follows:
1.Employment; Position; Duties; Full-Time Status.
1.1.    Position. The Company hereby agrees to employ the Employee and the
Employee hereby accepts employment with the Company as its President and Chief
Executive Officer, upon the terms and subject to the conditions set forth
herein. In addition, the Company will use its reasonable best efforts to cause
the Employee to be elected to be a member of the Company’s Board of Directors
and, from and after December 15, 2016, to serve as its Chairman.
1.2    Duties. The Employee shall perform and discharge faithfully the duties
and responsibilities which may be assigned to the Employee from time to time in
connection with the conduct of the Company’s business. The Employee shall report
to the Company’s Board of Directors.
1.3    Full-Time Status. In addition to the duties and responsibilities
specifically assigned to the Employee pursuant to Section 1.2 hereof, the
Employee shall:
(a)    subject to Section 1.4, devote substantially all of his time, energy and
skill during regular business hours to the performance of the duties of his
employment (reasonable vacations and reasonable absences due to illness
excepted) and faithfully and industriously perform such duties;
(b)    diligently follow and implement all lawful management policies and
decisions communicated to the Employee by the Board of Directors of the Company;
and
(c)    timely prepare and forward to the Board of Directors of the Company all
reports and accountings as may be requested of the Employee.
1.4    Permitted Activities. The Employee shall devote substantially all of his
entire business time, attention and energies to the business of the Company and
its Affiliates and shall not during the Term be engaged (whether or not during
normal business hours) in any other significant business or professional
activity, whether or not such activity is pursued for gain, profit or other
pecuniary advantage, but as long as the following activities do not interfere
with the Employee’s obligations to the Company, this shall not be construed as
preventing the Employee from:













--------------------------------------------------------------------------------





(a)    investing his personal assets in any manner which will not require any
services on the part of the Employee in the operation or affairs of the entity
and in which the Employee’s participation is solely that of an investor;
provided that such investment activity following the date hereof shall not
result in his owning beneficially at any time any equity securities of any
business that is materially competitive with the business of the Company as
determined from time to time by the Nominating and Governance Committee of the
Company’s Board of Directors; or
(b)    participating in civic and professional affairs and organizations and
conferences, preparing or publishing papers or books, teaching or serving on the
board of directors of an entity approved by the Company’s Board of Directors and
that is not engaged in business that is competitive with the business of the
Company so long as any such activity does not interfere with the ability of the
Employee to effectively discharge his duties hereunder; provided further, that
the Board of Directors of the Company may direct the Employee in writing to
resign from any such organization and/or cease such activities should the Board
of Directors of the Company reasonably conclude that continued membership and/or
activities of the type identified would not be in the best interests of the
Company. It is agreed that the activities that the Employee is conducting at the
time of this Agreement, and any substitute activities that are similar in scope
and extent, are permitted for purposes of this Section 1.4.
2.    Term. Subject to the provisions of termination as hereinafter provided,
the initial term of the Employee’s employment under this Agreement shall begin
on the date hereof and shall terminate on the third anniversary of the Effective
Date (including all renewal periods, if any, the “Term”). Following expiration
of the initial Term, the term of the Employee’s employment under this Agreement
shall automatically renew for successive additional one-year terms unless either
party provides the other with written notice of its intent not to renew this
Agreement at least one hundred eighty (180) days prior to the end of the Term
(including any renewal term, as applicable) unless terminated earlier pursuant
to the provisions of this Agreement.
3.    Compensation.
3.1    Base Salary. Until termination of the Employee’s employment with the
Company pursuant to this Agreement, the Company shall pay the Employee a base
salary (“Base Salary”) of at least Nine Hundred Twenty Two Thousand Five Hundred
Dollars ($922,500) per annum, which shall be payable to the Employee in regular
installments in accordance with the Company’s general payroll policies and
practices. The Company’s Board of Directors, or the Compensation Committee
thereof (the “Committee”), shall review the Employee’s Base Salary annually
during the period of employment hereunder and, in its sole discretion, may
increase, but not decrease, such Base Salary from time to time.
3.2    Inducement Payment. On the date hereof, the Company shall pay to the
Employee a cash payment in the amount of One Million Two Hundred Fifty Thousand
Dollars ($1,250,000) as an inducement to enter into this Agreement (the
“Inducement Payment”).
3.3    Incentive Compensation.
(a)    One-Time Equity Awards. On or prior to the date hereof, the Employee
shall be awarded performance share unit awards in respect of 175,000 shares at
target level performance of the Company’s common stock pursuant to the Company’s
Amended and Restated 2012 Equity Incentive Plan, which awards shall vest in
accordance with performance criteria established by the Committee for the
Company’s 2017, 2018 and 2019 fiscal years as set forth in, and subject to the
additional terms and conditions of, award agreements mutually agreed upon
between the Employee and the Company.




2



--------------------------------------------------------------------------------





(b)    Annual Plans. The Employee shall be entitled to participate in all
compensation plans or programs for which any salaried employees of the Company
with similar titles or levels of responsibilities are eligible under any
existing or future plan or program established by the Company for salaried
employees. Without limiting the generality of the foregoing, during the Term,
the Employee will be eligible to participate in the Annual Cash Incentive Plan
(“AIP”) and Long-term Incentive Plan (“LTIP”) offered by the Company to its
senior management with potential incentive opportunities no less favorable than
those available to other senior executive officers. The Employee shall be
eligible to receive cash incentive compensation annually pursuant to the AIP
based upon the achievement of performance criteria established by the Committee,
with the actual amount of any such compensation paid to be determined in the
sole discretion of the Committee as determined in accordance with the applicable
plan. The amount of the cash incentive compensation the Employee shall be
eligible to receive pursuant to the AIP or a successor plan at target level of
performance shall be established annually by the Committee and shall not be less
than 100% of the Employee’s Base Salary paid to the Employee during the
applicable performance period. All future equity grants to the Employee pursuant
to the LTIP or a successor plan will be made at the sole discretion of the
Committee. However, it is currently contemplated that additional grants will be
considered by the Committee on an annual basis. Nothing in this Agreement shall
preclude the Company from amending or terminating any of the plans or programs
applicable to salaried employees as long as such amendment or termination is
applicable to all salaried employees.
3.4    Benefit Plans. During the Term, the Employee shall be entitled to
participate in all employee benefit plans or programs (including deferred
compensation and equity plans and programs, but excluding any severance or
change in control severance plans or programs) for which any similarly situated
salaried employees of the Company are eligible under any existing or future plan
or program established by the Company for salaried employees. The Employee will
participate to the extent permissible under the terms and provisions of such
plans or programs in accordance with program provisions. Nothing in this
Agreement shall preclude the Company from amending or terminating any of the
plans or programs applicable to salaried employees as long as such amendment or
termination is applicable to all salaried employees.
3.5    Paid Leave. The Employee shall be entitled to paid leave in accordance
with the Company’s policies in effect from time to time; provided that Employee
shall be entitled to at least four weeks of paid leave per fiscal year. The use
of the Employee’s paid leave shall be determined in accordance with the
Company’s paid leave policy as in effect from time to time.
3.6    Expenses Incurred in Performance of Duties. The Company shall pay or
promptly reimburse the Employee for all reasonable travel and other business
expenses incurred by the Employee in the performance of the Employee’s duties
under this Agreement in accordance with the Company’s policies in effect from
time to time with respect to business expenses. All expenses eligible for
reimbursements described in this Agreement must be incurred by the Employee
during the Term of this Agreement to be eligible for reimbursement. The Employee
shall, as a condition of any such reimbursement, submit verification of the
nature and amount of such expenses in accordance with the Company’s
reimbursement policies.
3.7    Withholdings. All compensation payable hereunder shall be subject to all
applicable withholding for federal income taxes, FICA and all other applicable
federal, state and local withholding requirements.
3.8    Recoupment of Incentive Compensation. In the event that the Company
restates, in a filing made with the Securities and Exchange Commission (the
“SEC”), all or a portion of its financial statements within two (2) years of the
original filing of such financial statements with the SEC, the Board of
Directors of the Company (or a duly authorized committee thereof consisting
solely of independent


3



--------------------------------------------------------------------------------





directors) will, to the extent permitted by applicable law and as it deems
appropriate in its sole discretion, in whole or in part, require Employee to
promptly repay any bonus or incentive compensation paid or granted to the
Employee (including, without limitation, amounts paid in respect thereof
pursuant to Section 4.4), if and to the extent that (a) the amount of bonus or
incentive compensation was calculated based upon the achievement of certain
financial results that were subsequently reduced due to a restatement, and (b)
the amount of the bonus or incentive compensation that would have been awarded
to the Employee had the financial results been properly reported would have been
lower than the amount actually awarded. The Employee’s bonus and incentive
compensation received pursuant to this Agreement shall be subject to recoupment
in accordance with this Section 3.8 regardless of the fault, misconduct or
responsibility of the Employee in connection with the restatement. If the
Employee fails to return such compensation promptly, the Employee agrees that
the amount of such compensation may be deducted from any and all other
compensation owed to the Employee by the Company, to the extent permitted by
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), if
applicable. The Employee acknowledges that the Company may engage in any legal
or equitable action or proceeding in order to enforce the provisions of this
Section 3.8. The provisions of this Section 3.8 shall be modified to the extent,
and remain in effect for the period, required by applicable law, including,
without limitation, any rules or regulations adopted implementing the clawback
or recoupment requirements of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010.
4.    Termination of Agreement.
4.1    General. During the Term of this Agreement, the Company may, at any time
and in its sole discretion, terminate the Employee’s employment and this
Agreement with Cause, subject to any prior notice requirements of Section 4.2 of
this Agreement or, upon thirty (30) days prior written notice from the Board of
Directors of the Company, without Cause, and the Employee may, at any time and
in his sole discretion, resign from his employment with the Company and
terminate this Agreement, subject to any prior notice requirements of Section
4.3 of this Agreement, if applicable (any such date of termination, the
“Termination Date”).
4.2    Effect of Termination with Cause. If the Employee’s employment with the
Company shall be terminated by the Company with Cause during the Term of this
Agreement the Company shall pay in a cash lump sum within ten (10) days of the
Termination Date to the Employee (i) the Base Salary earned through the
Termination Date, (ii) accrued and unpaid vacation as of the Termination Date,
(iii) reimbursement for any amounts due to the Employee pursuant to Section 3.6
and (iv) at such time as it would have been paid if the Employee had not been
terminated, any cash incentive compensation earned as of the Termination Date in
respect of the prior fiscal year which has not been paid as of the Termination
Date (collectively such unpaid Base Salary, reimbursements, accrued vacation and
earned incentive compensation, the “Accrued Amounts”), and the Company shall not
have any further obligations to the Employee under this Agreement except those
required to be provided by law. For purposes of this Agreement, “Cause” shall
mean termination of the Employee’s employment with the Company due to (1)
conviction of the Employee under applicable law of any felony or any misdemeanor
involving moral turpitude, (2) unauthorized acts intended to result in the
Employee’s personal enrichment at the material expense of the Company or its
reputation, (3) any violation of the Employee’s duties or responsibilities to
the Company which constitutes willful misconduct or dereliction of duty or (4)
material breach of Sections 1.4 and 5.1 of this Agreement by the Employee,
provided however, that in the case of circumstances described in this Section
4.2, the nature of the circumstances shall be set forth with reasonable
particularity in a written notice to the Employee approved by a majority of the
membership of the Board of Directors of the Company. The Employee shall have
twenty (20) business days following delivery of such written notice to cure such
alleged breach, provided that such breach is, in the reasonable discretion of
the Board of Directors of the Company, susceptible to a cure and provided
further that


4



--------------------------------------------------------------------------------





delivery of such written notice shall have been approved by a majority of the
members of the Board of Directors of the Company.
4.3    Resignation by the Employee. If the Employee resigns without Good Reason
the Company shall pay to the Employee the Accrued Amounts in a cash lump sum
within ten (10) days of the Termination Date and the Company shall not have any
further obligations to the Employee under this Agreement except those required
to be provided by applicable law. For purposes of this Agreement, “Good Reason”
shall mean without the Employee’s express written consent, the occurrence of any
one or more of the following: (1) the assignment of the Employee to duties
materially adversely inconsistent with his duties as of the date hereof; (2) a
material reduction in the Employee’s title, executive authority or reporting
status, including failure of the Company to appoint Employee as the Company’s
Chief Executive Officer; (3) a relocation more than 50 miles from the Employee’s
then current place of employment; (4) a reduction by the Company in the
Employee’s Base Salary, or a failure of the Company to pay or cause to be paid
any compensation or benefits when due or under the terms of any plan established
by the Company and failure to restore such Base Salary or make such payments
within five (5) days of receipt of notice from the Employee, (5) failure to
include the Employee in any new employee benefit plans proposed by the Company
or a material reduction in the Employee’s level of participation in any benefit
plans of the Company; provided that a Company-wide reduction or elimination of
such plans shall not give rise to a “Good Reason” termination; (6) a material
breach of this Agreement by the Company; or (7) the failure of the Company to
obtain a satisfactory agreement from any successor to the Company with respect
to the ownership of substantially all the stock or assets of the Company to
assume and agree to perform the terms of this Agreement, provided that, in each
case, (A) within sixty (60) days of the initial occurrence of the specified
event the Employee has given the Company written notice giving the Company at
least thirty (30) days to cure the Good Reason, (B) the Company has not cured
the Good Reason within the (30) thirty day period and (C) the Employee resigns
within ninety (90) days from the initial occurrence of the event giving rise to
the Good Reason.
4.4    Effect of Termination without Cause or Resignation for Good Reason.
(a)    If the Employee’s employment with the Company is terminated by the
Company without Cause or if the Employee resigns for Good Reason: (i) the
Company shall pay to the Employee the Accrued Amounts in a cash lump sum within
ten (10) days of the Termination Date; and (ii) so long as the Employee complies
with Sections 4.4(b), 5.1 and 5.2 of this Agreement, the Company shall (A) pay
to the Employee an amount equal to two (2) times (x) the greater of the
Employee’s Base Salary as stated in Section 3.1, or the Employee’s Base Salary,
as in effect on the Termination Date, and (y) the Employee’s annual cash
incentive bonus at target levels of performance under the applicable annual cash
incentive plan approved by the Committee for the fiscal year in which the
Termination Date occurs, payable in pro rata installments over a period of two
years following the Termination Date (the “Severance Payment Period”),
commencing on the first payroll period (the “Initial Payment”) occurring on or
after the 60th day (but no later than the earlier of March 15th of the calendar
year, or the 90th day) following the Termination Date (the “Severance Delay
Period”), (B) pay to the Employee a pro rata annual cash incentive bonus based
on the number of full calendar months elapsed in the fiscal year of termination
and the Company’s actual performance for such fiscal year, paid at such time as
it would have been paid if the Employee had not been terminated and (C) cause
(I) stock options awarded to the Employee under any Equity Plan not previously
exercisable and vested which would otherwise become exercisable by the next
anniversary date following the Termination Date to become fully vested and
exercisable and (II) restricted stock (including, for purposes of clarification,
restricted stock units settled in shares of common stock) and performance-based
vesting equity awards (including, for purposes of clarification,
performance-based restricted stock units settled in shares of common stock)
granted to Employee under any Equity Plan which is still subject to restrictions
that would have otherwise vested or had restrictions thereon removed by the next
anniversary date following the Termination Date to become


5



--------------------------------------------------------------------------------





vested and/or have any restrictions thereon removed, as the case may be, with
such restrictions with respect to any performance-based vesting equity awards to
be removed on that number of awards as the Employee would have earned based on
performance at the greater of target or actual levels of performance pursuant to
the applicable award agreement under which such award was granted for the fiscal
year in which the Employee’s employment is terminated, but only if the Committee
shall determine that any performance metric applicable to the award for purposes
of the rules and regulations adopted under Section 162(m) of the Code (such
metric, the “Performance Award Gateway Metric”) shall have been met with respect
to such fiscal year, which performance-based vesting equity awards shall be paid
or settled to the Employee upon the later to occur of (y) the third business day
following the last day of the Severance Delay Period and (z) the third business
day following the date the Committee certifies that the Performance Award
Gateway Metric has been achieved (such later date, the “Performance Award
Severance Payment Date”); provided, however, that if there is no Performance
Award Gateway Metric applicable to a particular performance-based vesting equity
award with performance criteria tied to the fiscal year in which the Employee’s
employment is terminated, the number of such awards for which the forfeiture
restrictions shall be removed shall equal the number of awards for which the
forfeiture restrictions would have been removed based on the Company’s actual
performance for the fiscal year in which the Employee’s employment is
terminated, which forfeiture restrictions shall lapse on the Performance Award
Severance Payment Date. The Initial Payment shall include payment for any
payroll periods which occur during the Severance Delay Period, and the remaining
payments shall continue for the remainder of the Severance Payment Period and on
the same terms and with the same frequency as the Employee’s Base Salary was
paid prior to such termination. Payments pursuant to this Section 4.4 shall be
in lieu of any other severance benefits that the Employee may be eligible to
receive under the Company’s or any of the Company’s Affiliates’ benefit plans or
programs. For the avoidance of doubt, settlement of any restricted stock units
(including any performance units), the vesting of which is accelerated pursuant
to this Section 4.4(a), shall occur upon vesting pursuant to this Section
4.4(a), subject to any previous legally binding deferral election regarding such
units. In addition, if the Employee’s employment with the Company is terminated
by the Company without Cause or if the Employee resigns for Good Reason, the
Company will pay the Employee a lump sum amount equal to $35,000 (the “COBRA
Amount”) that the Employee may use to procure group health plan coverage for
himself and his eligible dependents or otherwise. If the Employee desires to
elect continuation coverage under the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended (“COBRA”), it shall be the sole responsibility of the
Employee (and/or other family members who are qualified beneficiaries, as
described in the COBRA election notice, and who desire COBRA continuation
coverage) to timely elect COBRA continuation coverage and timely make all
applicable premium payments therefore. The Employee acknowledges that the COBRA
Amount is taxable to the Employee and that the payment of the COBRA Amount shall
only be made to the extent that the payment of the COBRA Amount would not result
in any excise taxes on the Company for failure to comply with the
nondiscrimination requirements of the Patient Protection and Affordable Care Act
of 2010 as amended, and/or the Health Care and Education Reconciliation Act of
2010, as amended (to the extent applicable) (collectively, such laws, the
“PPACA”). Should the Company be unable to pay the COBRA Amount without
triggering an excise tax under the PPACA, the Company and the Employee shall use
reasonable efforts to provide a benefit to the Employee which represents the
economic equivalent of the COBRA Amount and which does not result in an excise
tax on the Company under the PPACA, which benefit shall be paid in a lump sum.
(b)    As a condition to receiving the payments provided for in clause (ii) of
Section 4.4(a) and clauses (ii), (iii) and (iv) of Section 4.4(c), the Employee
agrees to sign and deliver to the Company a release in form and substance
reasonably satisfactory to the Company and the Employee and delivered to the
Employee within five (5) business days of the Termination Date, which must
become effective within sixty (60) days following the Termination Date.
Notwithstanding the foregoing, the Employee shall not be required to release (i)
any rights the Employee has under this Agreement, (ii) any rights that Employee
has pursuant to any plan, program or agreement subject to the Employee
Retirement


6



--------------------------------------------------------------------------------





Security Act of 1974, as amended, (iii) any rights pursuant to any incentive or
compensation plans of the Company or its Affiliates, any Equity Plan or any
rights pursuant to any award agreements issued pursuant to any incentive or
compensation plan of the Company or its Affiliates or any Equity Plan, (iv) any
rights the Employee and his beneficiaries may have to continued medical coverage
under the continuation coverage provisions of the Code, the Employee Retirement
Income Security Act of 1974 or applicable state law or (v) any rights the
Employee may have to indemnification under state or other law or the Certificate
of Incorporation or by-laws of the Company and its Affiliated companies, or
under any indemnification agreement with the Company or under any insurance
policy providing directors’ and officers’ coverage for any lawsuit or claim
relating to the period when the Employee was a director or officer of the
Company or any Affiliated company.
(c)       If the Employee’s employment with the Company is terminated by the
Company without Cause or if the Employee resigns for Good Reason, and such
termination or resignation takes place on or within one (1) year after the
Change in Control Date, then, in lieu of the compensation and benefits set forth
in Section 4.4(a) hereof, and subject to any limitation imposed under applicable
law and Sections 4.4(b) and 4.4(e) of this Agreement, so long as the Employee
complies with Sections 4.4(b), 5.1 and 5.2 of this Agreement, (i) the Company
shall pay to the Employee the Accrued Amounts in a cash lump sum within ten (10)
days of the Termination Date; (ii) the Company shall pay to the Employee a lump
sum payment equal to (x) three (3) times the greater of the Employee’s Base
Salary as stated in Section 3.1, or the Employee’s Base Salary, as in effect on
the Termination Date, plus (y) an amount equal to three (3) times the Employee’s
annual cash incentive payment payable to the Employee based on performance at
target levels of performance for the fiscal year in which the Employee’s
employment is terminated, which shall be paid within sixty (60) days of such
termination or resignation; (iii) the Company shall pay to the Employee a pro
rata annual cash incentive bonus based on the number of full calendar months
elapsed in the fiscal year of termination and actual performance for such fiscal
year, which shall be paid at such time as it would have been paid if the
Employee had not been terminated, and (iv) any and all unvested and unexercised
stock options, restricted stock, restricted stock units and performance-based
vesting equity awards awarded to the Employee under any Equity Plan as of the
Termination Date shall be treated in accordance with the applicable award
agreement evidencing such equity-based awards and any applicable election forms
related thereto, which such award agreements provide and any future equity-based
award agreements shall provide, at a minimum, that such awards will become fully
vested and exercisable as of the Termination Date following a Change in Control
(with all performance-based criteria deemed met at target levels of performance)
in the event that the Employee’s employment during the Term is terminated by the
Company without Cause or if the Employee resigns for Good Reason and such
termination takes place on or within one year after the Change in Control Date.
In addition, if the Employee’s employment with the Company is terminated by the
Company without Cause or if the Employee resigns for Good Reason, and such
termination or resignation takes place on or within one (1) year after the
Change in Control Date, then, in lieu of the COBRA Amount, and subject to any
limitation imposed under applicable law and Sections 4.4(b) and 4.4(e) of this
Agreement, the Company will pay the Employee a lump sum amount equal to $105,000
(the “Change in Control COBRA Amount”) that the Employee may use to procure
group health plan coverage for himself and his eligible dependents or otherwise.
If the Employee desires to elect COBRA continuation coverage, it shall be the
sole responsibility of the Employee (and/or other family members who are
qualified beneficiaries, as described in the COBRA election notice, and who
desire COBRA continuation coverage) to timely elect COBRA continuation coverage
and timely make all applicable premium payments therefore. The Employee
acknowledges that the Change in Control COBRA Amount is taxable to the Employee
and that the payment of the Change in Control COBRA Amount shall only be made to
the extent that the payment of the Change in Control COBRA Amount would not
result in any excise taxes on the Company for failure to comply with the
nondiscrimination requirements of the PPACA. Should the Company be unable to pay
the Change in Control COBRA Amount without triggering an excise tax under the
PPACA, the Company and the Employee shall use reasonable efforts to provide a
benefit to the Employee which


7



--------------------------------------------------------------------------------





represents the economic equivalent of the Change in Control COBRA Amount and
which does not result in an excise tax on the Company under the PPACA, which
benefit shall be paid in a lump sum.
(d)    The following terms shall have the following definitions:


(i)    The term “Change in Control” means the happening of any of the following:
(1)    any “person”, including a “group” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the “Act”),
but excluding the Company, any of its Affiliates, or any employee benefit plan
of the Company or any of its Affiliates) is or becomes the “beneficial owner”
(as defined in Rule 13(d)(3) under the Act), directly or indirectly, of
securities of the Company representing the greater of 30% or more of the
combined voting power of the Company’s then outstanding securities;
(2)    the stockholders of the Company shall approve a definitive agreement
(1) for the merger or other business combination of the Company with or into
another corporation if (A) a majority of the directors of the surviving
corporation were not directors of the Company immediately prior to the effective
date of such merger or (B) the stockholders of the Company immediately prior to
the effective date of such merger own less than 60% of the combined voting power
in the then outstanding securities in such surviving corporation or (2) for the
sale or other disposition of all or substantially all of the assets of the
Company; or
(3)    the purchase of 30% or more of the combined voting power of the Company’s
then outstanding securities pursuant to any tender or exchange offer made by any
“person”, including a “group” (as such terms are used in Sections 13(d) and
14(d) of the Act), other than the Company, any of its Affiliates, or any
employee benefit plan of the Company or any of its Affiliates.
(ii)    The term “Change in Control Date” means the date on which a Change in
Control occurs.  Anything in this Agreement to the contrary notwithstanding, if
a Change in Control occurs, and if the Employee’s employment with the Company is
terminated prior to the date on which the Change in Control occurs, and if it is
reasonably demonstrated by the Employee that such termination of employment
(i) was at the request of a third party who has taken steps reasonably
calculated to effect a Change in Control or (ii) otherwise arose in connection
with or in anticipation of a Change in Control, then for all purposes of this
Agreement, the “Change of Control Date” shall mean the date immediately prior to
the date of such termination of employment.
(iii)    The term “Equity Plan” shall mean the Company’s 2002 Stock Incentive
Plan, as amended from time to time, and any other current or future plan,
program or arrangement of the Company or its Affiliates pursuant to which stock
options, restricted stock, restricted stock units, performance units or other
equity awards are made, including, but not limited to, the Company’s 2004 Equity
Incentive Plan, the Company’s 2012 Equity Incentive Plan and the Company’s
Amended and Restated 2012 Equity Incentive Plan.
(a)    In the event any payments or benefits otherwise payable to the Employee,
whether or not pursuant to this Agreement, (1) constitute “parachute payments”
within the meaning of Section 280G of the Code, and (2) but for this Section
4.4(e), would be subject to the excise tax imposed by Section 4999 of the Code,
then such payments and benefits will be either (x) delivered in full, or (y)
delivered as to such lesser extent that would result in no portion of such
payments and benefits being subject to excise tax under Section 4999 of the
Code, whichever of the foregoing amounts, taking into


8



--------------------------------------------------------------------------------





account the applicable federal, state and local income and employment taxes and
the excise tax imposed by Section 4999 of the Code (and any equivalent state or
local excise taxes), results in the receipt by the Employee on an after-tax
basis, of the greatest amount of benefits, notwithstanding that all or some
portion of such payments and benefits may be taxable under Section 4999 of the
Code.  Unless the Company and the Employee otherwise agree in writing, any
determination required under this Section 4.4(e) will be made in writing by a
nationally-recognized accounting firm selected by the Employee (the
“Accountants”), whose determination will be conclusive and binding upon the
Employee and the Company for all purposes. For purposes of making the
calculations required by this Section 4.4(e), the Accountants (i) may make
reasonable assumptions and approximations concerning applicable taxes, (ii) may
rely on reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code, and (iii) shall take into account a
“reasonable compensation” (within the meaning of Q&A-9 and Q&A-40 to Q&A 44 of
the final regulations under Section 280G of the Code) analysis of the value of
services provided or to be provided by the Employee, including any agreement by
the Employee (if applicable) to refrain from performing services pursuant to a
covenant not to compete or similar covenant applicable to the Employee that may
then be in effect (including, without limitation, those contemplated by Section
5.1 of this Agreement). The Company and the Employee agree to furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this provision. The Company will
bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this provision. To the extent such aggregate
parachute payment amounts are required to be so reduced, the parachute payment
amounts due to the Employee (but no non-parachute payment amounts) shall be
reduced in the following order: (i) the parachute payments that are payable in
cash shall be reduced (if necessary, to zero) with amounts that are payable last
reduced first; (ii) payments and benefits due in respect of any equity, valued
at full value (rather than accelerated value) (as such values are determined
under Treasury Regulation Section 1.280G-1, Q&A 24) shall be reduced in each
case in reverse order beginning with payments or benefits which are to be paid
the furthest in time; and (iii) all other non-cash benefits not otherwise
described in clause (ii) of this Section 4.4(e) reduced last.  In applying these
principles, any reduction or elimination of the Payments shall be made in a
manner consistent with the requirements of Section 409A of the Code and where
two economically equivalent amounts are subject to reduction but payable at
different times, such amounts shall be reduced on a pro rata basis but not below
zero.
4.5    Section 409A.
(a)     It is intended that (i) each payment or installment of payments provided
under this Agreement is a separate “payment” for purposes of Section 409A
(“Section 409A”) of the Code, and (ii) that the payments satisfy, to the
greatest extent possible, the exemptions from the application of Section 409A,
including those provided under Treasury Regulations 1.409A-1(b)(4) (regarding
short-term deferrals), 1.409A-1(b)(9)(iii) (regarding the two-times, two (2)
year exception) and 1.409A-1(b)(9)(v) (regarding reimbursements and other
separation pay).  Notwithstanding anything to the contrary herein, if (i) on the
date of the Employee’s “separation from service” (as such term is defined under
Treasury Regulation 1.409A-1(h)), the Employee is deemed to be a “specified
employee” (as such term is defined under Treasury Regulation 1.409A-1(i)(1)) of
the Company, as determined in accordance with the Company’s “specified employee”
determination procedures, and (ii) any payments to be provided to the Employee
pursuant to this Agreement which constitute “deferred compensation” for purposes
of Section 409A and are or may become subject to the additional tax under
Section 409A(a)(1)(B) of the Code or any other taxes or penalties imposed under
Section 409A if provided at the time otherwise required under this Agreement,
then such payments shall be delayed until the date that is six (6) months after
the date of the Employee’s “separation from service” (as such term is defined
under Treasury Regulation 1.409A-1(h)) or, if sooner, the date of the Employee’s
death.  Any payments delayed pursuant to this Section 4.5(a) shall be made in a
lump sum on the first day of the seventh month following the Employee’s
“separation from service” (as such term is defined under Treasury Regulation
1.409A-1(h)) or, if sooner,


9



--------------------------------------------------------------------------------





the date of the Employee’s death.  In addition to the foregoing provisions of
this Section 4.5(a), in the event that the Change in Control that triggers
payments and benefits under Section 4.4(c) does not constitute a “change in
ownership,” “change in effective control,” or “change in the ownership of a
substantial portion of the assets” of the Company within the meaning of Section
409A, the payment of two years of base salary and annual cash incentive bonus
under Sections 4.4(c)(ii)(x) and (y) shall be paid in pro rata installments over
a two-year period in accordance with the normal payroll practices of the Company
rather than as a single lump sum and the remainder shall be paid as a lump sum
in accordance with the requirements of Section 4.4(c) and this Section 4.5.
(b)    Notwithstanding any other provision herein to the contrary, a termination
of employment shall not be deemed to have occurred for purposes of any provision
of this Agreement providing for the payment of “deferred compensation” (as such
term is defined in Section 409A and the Treasury Regulations promulgated
thereunder) upon or following a termination of employment unless such
termination is also a “separation from service” from the Company within the
meaning of Section 409A and Section 1.409A-1(h) of the Treasury Regulations and,
for purposes of any such provision of this Agreement, references to a
“separation,” “termination,” “termination of employment” or like terms shall
mean “separation from service.
(c)    Notwithstanding any other provision herein to the contrary, in no event
shall any payment under this Agreement that constitutes “deferred compensation”
for purposes of Section 409A and the Treasury Regulations promulgated thereunder
be subject to offset by any other amount unless otherwise permitted by Section
409A of the Code.
(d)    Notwithstanding any other provision herein to the contrary, to the extent
that any reimbursement (including expense reimbursements), fringe benefit or
other, similar plan or arrangement in which the Employee participates during the
Term or thereafter provides for a “deferral of compensation” within the meaning
of Section 409A and the Treasury Regulations promulgated thereunder, then such
reimbursements shall be made in accordance with Treasury Regulations
1.409A-3(i)(1)(iv) including; (i) the amount eligible for reimbursement or
payment under such plan or arrangement in one calendar year may not affect the
amount eligible for reimbursement or payment in any other calendar year (except
that a plan providing medical or health benefits may impose a generally
applicable limit on the amount that may be reimbursed or paid), (ii) subject to
any shorter time periods provided herein or the applicable plans or
arrangements, any reimbursement or payment of an expense under such plan or
arrangement must be made on or before the last day of the calendar year
following the calendar year in which the expense was incurred, and (iii) the
right to any reimbursement or in-kind benefit may not be  subject to liquidation
or exchange for another benefit.
(e)    For the avoidance of doubt, any payment due under this Agreement within a
period following the Employee’s termination of employment, death, disability or
other event, shall be made on a date during such period as determined by the
Company in its sole discretion.
(f)    This Agreement shall be interpreted in accordance with, and the Company
and the Employee will use their best efforts to achieve timely compliance with,
Section 409A and the Treasury Regulations and other interpretive guidance
promulgated thereunder, including without limitation any such regulations or
other guidance that may be issued after the effective date of this Agreement. By
accepting this Agreement, the Employee hereby agrees and acknowledges that the
Company does not make any representations with respect to the application of
Section 409A to any tax, economic or legal consequences of any payments payable
to the Employee hereunder.  Further, by the acceptance of this Agreement, the
Employee acknowledges that (i) the Employee has obtained independent tax advice
regarding the application of Section 409A to the payments due to the Employee
hereunder, (ii) the Employee retains full responsibility for the potential
application of Section 409A


10



--------------------------------------------------------------------------------





to the tax and legal consequences of payments payable to the Employee hereunder
and (iii) the Company shall not indemnify or otherwise compensate the Employee
for any violation of Section 409A that my occur in connection with this
Agreement.  The parties agree to cooperate in good faith to amend such documents
and to take such actions as may be necessary or appropriate to comply with
Section 409A of the Code.
5.    Non-Competition, Non-Solicitation, Confidentiality and Non-Disclosure.    
5.1    Non-Competition and Non-Solicitation. Except with the prior written
consent of the Company or as directed by the Board of Directors of the Company,
or in the performance of Employee’s duties to the Company in accordance with the
terms hereof, Employee covenants and agrees that during the period commencing on
the Effective Date and ending on the first anniversary of the Termination Date,
or upon a termination of employment by the Company for Cause or resignation by
the Employee without Good Reason, ending on the second anniversary of the
Termination Date (the “Restricted Period”), Employee shall not engage, directly
or indirectly (which includes, without limitation, owning, managing, operating,
controlling, being employed by, giving financial assistance to, participating in
or being connected in any material way with any person or entity), anywhere in
the United States in any activities with KeHe Distributors, LLC (or any
subsidiary or Affiliated entity thereof), any other company which is a direct
competitor of the Company and any other company that conducts any business for
which the Employee is uniquely qualified to serve as a member of senior
management as a result of his service to the Company, which for purposes of this
Agreement shall mean the following companies: C&S Wholesale Grocers, Inc., Sysco
Corporation, Performance Food Group Company and US Foods, Inc. (or any
subsidiary or Affiliated entity thereof) with respect to (i) the Company’s
activities on the date hereof and/or (ii) any activities which the Company
becomes involved in during the Employee’s term of employment; provided, however,
that Employee’s ownership as a passive investor of less than five percent (5%)
of the issued and outstanding stock of a publicly held corporation so engaged,
shall not by itself be deemed to constitute such competition. Further, during
such Restricted Period Employee shall not act to induce any of the Company’s
vendors, customers or employees to take action that might be disadvantageous to
the Company or otherwise disturb such party’s relationship with the Company.
5.2    Confidential Information; Ownership of Intellectual Property.
(a)    Obligation to Maintain Confidentiality. The Employee shall not disclose
or reveal to any unauthorized person or knowingly use for the Employee’s own
benefit, any trade secret or other confidential information relating to the
Company, or to any of the businesses operated by it, including, without
limitation, any customer lists, customer needs, price and performance
information, processes, specifications, hardware, software, devices, supply
sources and characteristics, business opportunities, potential business
interests, marketing, promotional pricing and financing techniques, or other
information relating to the business of the Company, and the Employee confirms
that such information constitutes the exclusive property of the Company. Such
restrictions shall not apply to information which is (i) generally available in
the industry, (ii) disclosed through no fault of the Employee or (iii) required
to be disclosed pursuant to applicable law or regulation or the order of a
governmental or regulatory body (provided that the Company is given reasonable
notice of any such required disclosure). The Employee agrees that the Employee
will return to the Company upon request, but in any event upon termination of
employment, any physical embodiment of any confidential information and/or any
summaries containing any confidential information, in whole in part, in any
media. For the avoidance of doubt, nothing in this Agreement is intended to
impair the Employee’s rights to make disclosures under any applicable Federal
whistleblower law.
(b)    Ownership of Intellectual Property. If the Employee creates, invents,
designs, develops, contributes to or improves any works of authorship,
inventions, materials, documents or other work product or other intellectual
property, either alone or in conjunction with third parties, at any time


11



--------------------------------------------------------------------------------





during the time that the Employee is employed by the Company (“Works”), to the
extent that such Works were created, invented, designed, developed, contributed
to, or improved with the use of any Company resources and/or within the scope of
such employment (collectively, the “Company Works”), the Employee shall promptly
and fully disclose such Company Works to the Company. Any copyrightable work
falling within the definition of Company Works shall be deemed a “work made for
hire” as such term is defined in 17 U.S.C. § 101. The Employee hereby (i)
irrevocably assigns, transfers and conveys, to the extent permitted by
applicable law, all right, title and interest in and to the Company Works on a
worldwide basis (including, without limitation, rights under patent, copyright,
trademark, trade secret, unfair competition and related laws) to the Company or
such other entity as the Company shall designate, to the extent ownership of any
such rights does not automatically vest in the Company under applicable law, and
(ii) waives any moral rights therein to the fullest extent permitted under
applicable law. The Employee agrees not to use any Company Works for the
Employee’s personal benefit, the benefit of a competitor, or for the benefit of
any person or entity other than the Company or its Affiliates. The Employee
agrees to execute any further documents and take any further reasonable actions
requested by the Company to assist it in validating, effectuating, maintaining,
protecting, enforcing, perfecting, recording, patenting or registering any of
its rights hereunder, all at the Company’s sole expense.
(c)    Assignment of Inventions. The Employee will and hereby does assign and
transfer to the Company the Employee’s entire right, title and interest in and
to all Inventions (defined to mean inventions, ideas, improvements, discoveries,
trade secrets, processes, data, programs, knowledge, know-how, designs,
techniques, formulas, test data, computer code, other works of authorship and
designs whether or not patentable, copyrightable or otherwise protected by law,
and whether or not reduced to practice, made, learned or conceived of or
prepared by the Employee, either alone or jointly with others) during the period
of the Employee’s employment with the Company which relate in any manner at the
time of conception or reduction to practice to the business of the Company or
actual or demonstrably anticipated research or development by the Company, or
result from or are suggested by any task assigned to the Employee or any work
performed by the Employee for or on behalf of the Company, or invented using
Company materials, information, or any of the Company’s customers’ materials or
information. The Employee agrees that all such Inventions shall be the sole and
exclusive property of the Company and its assigns, and the Company and its
assigns shall be the sole owners of all Inventions and any and all patents,
copyrights and other proprietary rights related thereto. If the Employee has any
right or rights to Inventions that cannot be assigned to the Company or waived
by the Employee, the Employee unconditionally grants to the Company during the
term of such rights, a non-exclusive, irrevocable, perpetual, worldwide, fully
paid and royalty-free license, with rights to sublicense through multiple levels
of sublicenses, to use, reproduce, publish, create derivative works of, market,
advertise, distribute, sell, publicly perform and publicly display and otherwise
exploit by all means now known or later developed, such Inventions.
(d)    Disclosure of Inventions; Patents. The Employee agrees that in connection
with any Invention: (i) the Employee will disclose such Invention promptly in
writing to the Employee’s immediate supervisor at the Company, with a copy to
the Company’s then acting General Counsel in order to permit the Company to
claim rights to which they may be entitled under this Agreement, and such
disclosure shall be received in confidence by the Company; and (ii) the Employee
will, at the Company’s request, promptly execute a written assignment of title
to the Company for any Invention required to be assigned as set forth above
(“Assignable Invention”) and the Employee will preserve any such Assignable
Invention as confidential information of the Company.
(e)    Prior Inventions. It is understood that all Inventions, if any, patented
or unpatented, which are made by the Employee prior to the Employee’s employment
by the Company, are excluded from the scope of this Agreement.




12



--------------------------------------------------------------------------------





(f)    Further Cooperation. The Employee shall, upon request of the Company, but
at no expense to the Employee, at any time during or after employment by the
Company, sign all instruments and documents and cooperate in such other acts
reasonably required to protect rights to the ideas, discoveries, inventions,
improvements and knowledge referred to in this Section 5.2, including applying
for, obtaining and enforcing patents or copyrights thereon in any and all
countries.
5.3    Enforcement. The Employee recognizes that the possible restrictions on
the Employee’s activities which may occur as a result of the Employee’s
performance of the Employee’s obligations under Sections 5.1 and 5.2 of this
Agreement are required for the reasonable protection of the Company and its
investments, and the Employee expressly acknowledges that such restrictions are
fair and reasonable for that purpose. The Employee acknowledges that money
damages would not be an adequate or sufficient remedy for any breach of Sections
5.1 and 5.2, and that in the event of a breach or threatened breach of Sections
5.1 or 5.2, the Company, in addition to other rights and remedies existing in
its favor, shall be entitled, as a matter of right, to injunctive relief,
including specific performance, from a court of competent jurisdiction in order
to enforce, or prevent any violations of, the provisions of Sections 5.1 or 5.2.
The terms of this Section 5.3 shall not prevent the Company from pursuing any
other available remedies for any breach or threatened breach hereof, including
but not limited to the recovery of damages from the Employee. If any of the
provisions of this Agreement are held to be in any respect an unreasonable
restriction upon Employee then they shall be deemed to extend only over the
maximum period of time, geographic area, and/or range of activities as to which
they may be enforceable. The Employee expressly agrees that all payments and
benefits due the Employee under this Agreement shall be subject to the
Employee’s compliance with the provisions set forth in Sections 5.1 and 5.2.
6.    Notices. All notices, consents, waivers, and other communications under
this Agreement must be in writing and will be deemed to have been duly given
when (a) delivered by hand (with written confirmation of receipt), (b) sent by
facsimile with confirmation of transmission by the transmitting equipment, (c)
received by the addressee, if sent by certified mail, return receipt requested,
or (d) received by the addressee, if sent by a nationally recognized overnight
delivery service, return receipt requested, in the case of Employee, to the
address or facsimile number set forth on the signature page hereto, and in the
case of the Company, to the address or facsimile number set forth below (or in
either case to such other addresses or facsimile numbers as a party may
designate by notice to the other parties):
If to the Company, to:
United Natural Foods, Inc.
313 Iron Horse Way
Providence, Rhode Island 02908
Attention: Board of Directors
Fax No.: (401) 278-1896
with a copy to:
Bass, Berry & Sims PLC
150 Third Avenue South, Suite 2800
Nashville, Tennessee 37201
Attention: F. Mitchell Walker, Jr.
Fax No.: (615) 742-2775
If to the Employee, to:
to his address on record with the Company


13



--------------------------------------------------------------------------------







with a copy to:
Sullivan & Cromwell, LLP
125 Broad Street
New York, NY 10004
Attention: Marc Trevino
Fax No.: (212) 291-9157


7.    Waiver of Breach. The waiver by any party of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent breach
by any other party. No waiver of any provision of this Agreement shall be
implied from any course of dealing between the parties hereto or from any
failure by any party hereto to assert any rights hereunder on any occasion or
series of occasions.
8.    Assignment. The rights and obligations of the Company under this Agreement
shall inure to the benefit of and shall be binding upon their successors and
assigns. The Company may assign its rights and obligations under this Agreement
to any Affiliate of the Company. “Affiliate” shall mean any entity which
controls, is controlled by, or is under common control with another entity. The
Employee acknowledges that the services to be rendered by him are unique and
personal, and the Employee may not assign any of his rights or delegate any of
his duties or obligations under this Agreement.
9.    Entire Agreement; Amendment. This Agreement contains the entire agreement
of the parties relating to the subject matter herein and supersedes in full and
in all respects any prior oral or written agreement, arrangement or
understanding between the parties with respect to Employee’s employment with the
Company, including without limitation, the Offer Letter between the Employee and
the Company dated September 16, 2008, as amended, and the Severance Agreement
between the Employee and the Company dated September 16, 2008, as either may
have previously been amended, and such Offer Letter and Severance Agreement are
hereby terminated as of the Effective Date and are of no further force and
effect from and after the Effective Date. This Agreement may not be amended or
changed orally but only by an agreement in writing signed by the party against
whom enforcement of any waiver, change, modification, extension or discharge is
sought.
10.    Controlling Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by,
and construed in accordance with, the laws of the State of Delaware, without
giving effect to any choice of law or conflict of law rules or provisions
(whether of the State of Delaware or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of
Delaware.
11.    Waiver of Jury Trial. AS A SPECIFICALLY BARGAINED FOR INDUCEMENT FOR EACH
OF THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT (AFTER HAVING THE OPPORTUNITY
TO CONSULT WITH COUNSEL), EACH PARTY HERETO EXPRESSLY WAIVES THE RIGHT TO TRIAL
BY JURY IN ANY LAWSUIT OR PROCEEDING RELATING TO OR ARISING IN ANY WAY FROM THIS
AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.
12.    No Set-Off by the Employee. The existence of any claim, demand, action or
cause of action by the Employee against the Company whether predicated upon this
Agreement or otherwise, shall not constitute a defense to the enforcement by the
Company of any of its rights hereunder.




14



--------------------------------------------------------------------------------





13.    Survival. The obligations of the parties pursuant to Sections 4.2, 4.3,
4.4, 4.5, 5.1, 5.2, 5.3, 6, 8, 9, 10, 11, 13, 14 and 15, as applicable, shall
survive the termination of the Employee’s employment hereunder for the period
designated under each of those respective sections.
14.    Severability. If any provision of this Agreement or the application of
any such provision to any party or circumstances will be determined by any court
of competent jurisdiction to be invalid and unenforceable to any extent, the
remainder of this Agreement or the application of such provision to such person
or circumstances other than those to which it is so determined to be invalid and
unenforceable, will not be affected thereby, and each provision hereof will be
validated and will be enforced to the fullest extent permitted by law.
15.    Headings. The sections, subjects and headings in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.
[signature page to follow]




15



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have hereto executed this Agreement as of the
day and year first written above.


EMPLOYEE:


    
/s/Steven L. Spinner
 
Steven L. Spinner


Address and Facsimile Number for Notice:


_[CONFIDENTIAL] ________________
__________________________________
__________________________________
Fax No.:___________________________
    
    
COMPANY:


UNITED NATURAL FOODS, INC.




By: /s/Joseph J. Traficanti
Name: Joseph J. Traficanti
Title:     Senior Vice President, General Counsel and
Chief Compliance Officer












[Signature Page to Employment Agreement]







